Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made effective as of
September 21, 2015 (the “Effective Date”), by and between REVA Medical, Inc.
(the “Company”) and Regina Groves (the “Executive”).

 

The parties agree as follows:

 

1.                                      Employment.  The Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2.                                      Duties.

 

2.1                               Position.  Executive is employed as the
Company’s Chief Executive Officer and shall have the duties and responsibilities
assigned by the Company’s Board of Directors (“Board of Directors”) both upon
initial hire and as may be reasonably assigned from time to time.  Executive
shall perform faithfully and diligently all duties assigned to Executive.  The
Company reserves the right to modify Executive’s position and duties at any time
in its sole and absolute discretion, subject to Section 7.3 below.

 

2.2                               Best Efforts/Full-time.  Executive will expend
Executive’s best efforts on behalf of the Company, and will abide by all
policies and decisions made by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances.  Executive will act in the best
interest of the Company at all times.  Executive shall devote Executive’s full
business time and efforts to the performance of Executive’s assigned duties for
the Company, unless Executive notifies the Board of Directors in advance of
Executive’s intent to engage in other paid work and receives the Board of
Directors’ express written consent to do so.  Notwithstanding the foregoing,
Executive will be permitted to serve as an outside director on the board of
directors for nonprofit or charitable entities, provided such entities are not
competitive with the Company and subject to the provisions of Section 8 below.

 

2.3                               Work Location.  Executive’s principal place of
work shall be located in San Diego, California, with such reasonable travel to
other locations on Company business consistent with her position as the Company
may direct from time to time.

 

2.4                               Covenant not to Compete.  Except with the
prior written consent of the Board, Executive will not, during the term of
employment under this Agreement, engage in competition with the Company and/or
any of its Affiliates, either directly or indirectly, in any manner or capacity,
as adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services which are in the same field of use or which
otherwise compete with the products or services or proposed products or services
of the Company and/or any of its Affiliates, provided that it shall not be a
violation of this paragraph for Executive to serve on any non-competing
corporate, civic or charitable boards or committees, as approved by the Board. 
For purposes of this Agreement, “Affiliate” means, with respect to any specific
entity, any other entity that, directly or indirectly,

 

--------------------------------------------------------------------------------


 

through one or more intermediaries, controls, is controlled by or is under
common control with such specified entity. Notwithstanding the foregoing
provisions of this Section 2.4, Executive may own, as a passive investor,
securities of any entity that competes with the business of the Company or any
of its Affiliates and has outstanding publicly traded securities, so long as the
Executive’s direct holdings in any such entity shall not in the aggregate
constitute more than 5% of the voting power of such entity.

 

3.                                      At-Will Employment.  Executive’s
employment with the Company is at-will and not for any specified period and may
be terminated at any time, with or without cause (as defined below) or advance
notice, by either Executive or the Company subject to the provisions regarding
termination set forth below in Section 7.  No representative of the Company,
other than the Board of Directors, has the authority to alter the at-will
employment relationship.  Any change to the at-will employment relationship must
be by specific, written agreement signed by Executive and the Company’s Board of
Directors.  Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.

 

4.                                      Compensation.

 

4.1                               Base Salary.  As compensation for Executive’s
performance of Executive’s duties hereunder, the Company shall pay to Executive
an initial base salary of $395,000 per year, payable in accordance with the
normal payroll practices of the Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions (the “Base Salary”).  In the event Executive’s employment
under this Agreement is terminated by either party, for any reason, Executive
will earn the Base Salary prorated to the date of termination.

 

4.2                               Incentive Compensation.  In addition to the
Base Salary, Executive shall be eligible to earn an annual performance cash
bonus of up to 40% of Base Salary, less applicable employment taxes and payroll
deductions.  This bonus is contingent upon the Executive’s achievement of
performance goals for the applicable annual bonus period; except that in
calendar year 2016, one-half of this bonus shall be guaranteed provided that
Executive remains employed by the Company through December 31, 2016. 
Executive’s annual performance goals shall be established by the Board of
Directors (or if authority is delegated by the Board, the Compensation Committee
of the Board of Directors) within ninety (90) days of the beginning of each such
year. The achievement of any performance goals shall be determined by the Board
of Directors (or if authority is delegated by the Board, the Compensation
Committee of the Board) of Directors.  Subject to the provisions of Section 7 of
this Agreement regarding payments in connection with termination of employment,
in order to be eligible to receive the annual bonus pursuant to this
Section 4.2, Executive must be employed on the last day of the given year for
which the bonus amount is earned.  Payment of each annual bonus shall be made in
a lump sum payment not later than March 15 of the year following the year for
which the bonus is earned.

 

4.3                               Equity Compensation.  As an inducement to
Executive’s acceptance of employment, on the Start Date, Executive shall be
granted a non-qualified stock option to purchase 1,670,000 shares of Company’s
Common Stock (the “Common Stock”), at a per share exercise price equal to the
fair market value of a share of Common Stock on the date of the grant

 

2

--------------------------------------------------------------------------------


 

(the “Option”) which Option shall vest as follows provided that Executive
remains in service to the Company: 25% of the shares subject to the Option shall
vest on the one-year anniversary on the date of grant and 1/48th of the total
number of shares subject to the Option shall vest upon the completion of each
month of service to the Company thereafter. Notwithstanding the foregoing, the
Option shall immediately vest 100% upon a Change of Control (as defined below in
Section 7.7(c)).

 

4.4                               Relocation Benefit.  In exchange for Executive
agreeing to relocate to a residence within 30 miles of the Company’s
headquarters in San Diego, California on or before a date that is no later than
the date that the Company’s sirolimus-eluting bioresorbable scaffold receives
the CE Mark, and performing the duties referenced in Section 2.1 above, Company
will provide Executive with a moving benefit in an amount not to exceed $50,000
(“Moving Benefit”). This Moving Benefit will include the Company’s direct
payment for the moving of household goods and automobiles and up to two
housing-hunting trips.  In addition, from Executive’s Start Date through the
date of Executive’s relocation, the Company will provide Executive with (i) a
temporary housing allowance of up to $3,000 per month and (ii) reasonable
commuting costs between Dellwood, Minnesota and the Company’ headquarters
facility in an amount not to exceed $3,000 per month (“Relocation Benefits”). 
The Company will require supporting documentation from Executive prior to
providing the above Moving Benefits and Relocation Benefits.  The Moving
Benefits and Relocation Benefits provided by Company, to the extent required by
Internal Revenue Service rules and regulations, will be included in Executive’s
gross income and subject to required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions. Company does not make any representations regarding the tax
consequences of this benefit and Executive is advised to obtain Executive’s own
tax counsel for such information and guidance.

 

4.5                               Performance and Salary Review.  The Board of
Directors will periodically review Executive’s performance on no less than an
annual basis.  Adjustments to increase salary or other compensation, if any,
will be made by the Board of Directors in its sole and absolute discretion.

 

4.6                               Attorney’s Fees.  The Company shall reimburse
Executive up to $7,500 for her attorney fees incurred in reaching this
Agreement.

 

5.                                      Customary Fringe Benefits.  Executive
will be eligible for all customary and usual fringe benefits generally available
to Executives of the Company subject to the terms and conditions of the
Company’s benefit plan documents.  The Company reserves the right to change or
eliminate the fringe benefits on a prospective basis, at any time, effective
upon notice to Executive.  Notwithstanding the foregoing, Executive shall be
entitled to not less than four (4) weeks of paid vacation during each 12-month
period.

 

6.                                      Business Expenses.  Executive will be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of the Company.  To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation and will be reimbursed in accordance with the Company’s policies. 
Any reimbursement Executive is entitled to receive shall (a) be paid no later
than the last day of Executive’s tax year following the tax year in which the
expense was incurred; provided,

 

3

--------------------------------------------------------------------------------


 

however, that it is the Company’s normal business practice to provide
reimbursement at the next regular payroll date after the expense has been
submitted and approved for reimbursement, (b) not be affected by any other
expenses that are eligible for reimbursement in any tax year and (c) not be
subject to liquidation or exchange for another benefit.

 

7.                                      Termination of Executive’s Employment.

 

7.1                               Termination for Cause by the Company. 
Although the Company anticipates a mutually rewarding employment relationship
with Executive, the Company may terminate Executive’s employment immediately at
any time for Cause.  For purposes of this Agreement, “Cause” is defined as: 
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations or
otherwise relating to the business of the Company; (b) any acts or conduct by
Executive that are materially adverse to the Company’s interests;
(c) Executive’s material breach of this Agreement; (d) Executive’s breach of the
Company’s Confidential Information and Invention Assignment Agreement;
(e) Executive’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude or
that otherwise negatively impacts Executive’s ability to effectively perform
Executive’s duties hereunder; (f) Executive’s willful neglect of duties as
determined in the sole and exclusive discretion of the Board of Directors;
(g) Executive’s inability to perform the essential functions of Executive’s
position, with or without reasonable accommodation, due to a mental or physical
disability; or (h) Executive’s death.  In the event of termination based on (b),
(c) or (f), Executive will have fifteen (15) days from receipt of written notice
from the Company to cure the issue, if curable, with such written notice to be
provided to Executive detailing in specific terms the acts, conduct, or alleged
breach.  In the event that Executive’s employment is terminated in accordance
with this Section 7.1, Executive shall be entitled to receive only Executive’s
Base Salary then in effect, prorated to the date of termination and all benefits
earned and accrued through the date of termination (“Accrued Benefits”).  In
addition, Executive shall be entitled to any amounts owing to the Executive for
reimbursement of expenses properly incurred by Executive prior to the date of
termination which are reimbursable in accordance with Section 4.4 or Section 6
of this Agreement. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished.  In
the event of Executive’s termination of employment by the Company for Cause,
Executive will not be entitled to receive the Severance Package described in
Section 7.2 below.

 

7.2                               Termination Without Cause by the
Company/Severance.  Company may terminate Executive’s employment under this
Agreement without Cause at any time upon thirty (30) days’ written notice.  In
the event of such termination, Executive will receive Executive’s Base Salary
then in effect, prorated to the date of termination, and Accrued Benefits. 
Further, Executive shall be entitled to any amounts owing to the Executive for
reimbursement of expenses properly incurred by Executive prior to the date of
termination which are reimbursable in accordance with Section 4.4 or Section 6
of this Agreement. In addition, Executive will receive a “Severance Package”
that shall include (a) a “Severance Payment” equivalent to twelve (12) months of
Executive’s Base Salary then in effect on the date of termination, payable in
accordance with Company’s regular payroll cycle beginning on the second regular
payday occurring following the date the Release (as defined below) becomes
effective and non-revocable in accordance with its terms, provided, however,
that if any portion of the Severance

 

4

--------------------------------------------------------------------------------


 

Payment constitutes deferred compensation subject to Section 409A (as defined
below), and the sixty (60) day period for executing the Release described below,
would span two (2) calendar years, then, subject further to Section 7.6(a), such
portion of the Severance Payment shall commence on the first regularly scheduled
payroll date occurring on or after sixty (60) days following the termination
date; and (b) payment by Company of the premiums required to continue
Executive’s group health care coverage for a period of twelve (12) months
following Executive’s termination (the “Benefits Period”), under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
provided that Executive elects to continue and remains eligible for these
benefits under COBRA, and does not become eligible for health coverage through
another employer during this period.

 

Notwithstanding the foregoing, if Company determines, in its reasonable
discretion, that the payment of the group health care coverage premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying such premiums, Company, in
its sole discretion, may elect to instead pay Executive on the first day of each
month during the Benefits Period, a fully taxable cash payment equal to the
premiums for that month, grossed-up to cover all applicable withholdings, so
that the net benefit to Executive equals the monthly premiums (such amount, the
“Special Separation Payment”), for the remainder of the Benefits Period.
Executive may, but is not obligated to, use such Special Separation Payment
toward the cost of COBRA premiums.

 

Executive will only receive the Severance Package if Executive: (i) complies
with all surviving provisions of this Agreement as specified in Section 13.8
below; (ii) executes a full general release in the form substantially similar to
that attached as Exhibit A, releasing all claims, known or unknown, that
Executive may have against Company arising out of or any way related to
Executive’s employment or termination of employment with Company, and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following the termination date; (iii) resigns from all positions with
the Company as an officer and director of the Company and any of its
subsidiaries and affiliates; and (iv) agrees as part of the release agreement to
not make any voluntary statements, written or oral, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
personal and/or business reputations, practices or conduct of Company ((i) —
(iv) shall be collectively referred to as “Severance Obligations”).

 

7.3                               Voluntary Resignation by Executive for Good
Reason/Severance.  Executive may voluntarily resign Executive’s position with
the Company for Good Reason, at any time on thirty (30) days’ advance written
notice.  Executive shall provide notice to the Company of the condition giving
rise to “Good Reason” within ninety (90) days of the initial existence of such
condition and the Company shall have thirty (30) days following such notice to
remedy such condition.  Executive’s right to terminate Executive’s employment
for Good Reason shall not be affected by the Executive’s incapacity due to
physical or mental illness.  In the event of Executive’s resignation for Good
Reason, Executive will be entitled to receive Executive’s Base Salary then in
effect, prorated to the date of termination, Accrued Benefits, and the Severance
Package described in Section 7.2 above, provided Executive complies with all of
the Severance Obligations.  Further, Executive shall be entitled to any amounts
owing to the

 

5

--------------------------------------------------------------------------------


 

Executive for reimbursement of expenses properly incurred by Executive prior to
the date of termination which are reimbursable in accordance with Section 4.4 or
Section 6 of this Agreement. All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events or conditions, without the Executive’s
express written consent (which consent may be denied, withheld or delayed for
any reason): (a) a material reduction in Executive’s title, duties, authority or
responsibilities; (b) a material non-voluntary reduction by the Company in the
Executive’s annual Base Salary as in effect as of the date hereof; (c) a
material change in Executive’s business location of more than thirty (30) miles;
(d) the material breach by the Company of this Agreement; or (e) the failure of
any successor-in-interest to assume all of the obligations of the Company under
this Agreement.

 

7.4                               Voluntary Resignation by Executive Without
Good Reason.  Executive may voluntarily resign Executive’s position with the
Company without Good Reason, at any time on thirty (30) days’ advance written
notice.  In the event of Executive’s resignation without Good Reason, Executive
will be entitled to receive only Executive’s Base Salary and Accrued Benefits as
determined through the end of the thirty-day notice period and no other amount;
provided, however that Executive shall be entitled to any amounts owing to the
Executive for reimbursement of expenses properly incurred by Executive prior to
the date of termination which are reimbursable in accordance with Section 4.4 or
Section 6 of this Agreement.  All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished.  In addition, Executive will not be entitled to receive the
Severance Package under Section 7.2 of this Agreement.

 

7.5                               Resignation of Board or Other Positions. 
Should Executive’s employment terminate for any reason, Executive agrees to
immediately resign all other positions (including board membership) Executive
may hold on behalf of the Company.

 

7.6                               Application of Section 409A.

 

(a)                                 To the extent required to avoid the
imposition of additional taxes and penalties under Section 409A of the Code,
amounts payable under this Agreement on account of any termination of employment
shall only be paid if Executive experiences a “separation from service” as
defined in Section 409A of the Code and the regulatory and other guidance issued
thereunder (“Section 409A”).  Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A as of the date of
Executive’s separation from service, no amount that constitutes a deferral of
compensation under Section 409A which is payable on account of Executive’s
separation from service shall be paid to Executive before the date (the “Delayed
Payment Date”) which is first day of the seventh month after the date of
Executive’s separation from service or, if earlier, the date of Executive’s
death following such separation from service.  All such amounts that would, but
for this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date. In addition, to the extent
that any payments made pursuant to this Section 7 constitute deferred
compensation under Section 409A, each payment will be considered one of a series
of separate payments.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The Company intends that income provided to
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Code.  The provisions of this Agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section 409A
of the Code.  However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to this Agreement.  In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (2) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to the Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

7.7                               Termination Upon a Change of Control.

 

(a)                                 Severance Payment.  If Executive’s
employment is terminated by the Company without Cause (as defined in Section 7.1
above) or if Executive voluntarily resigns Executive’s position with the Company
for Good Reason (as defined in Section 7.3 above) within thirty (30) days prior
to or twelve (12) months after a Change of Control (as that term is defined
below), Executive shall be entitled to receive the Severance Payment described
in Section 7.2 above, provided Executive complies with the Severance Obligations
except that the “Severance Payment” amount shall be paid in a single lump-sum
payment, without interest, on or before the second regularly scheduled payroll
date following the effectiveness of the binding release as set forth in
Section 7.2 above; provided, however, that if any portion of the Severance
Payment constitutes deferred compensation subject to Section 409A, and the sixty
(60) day period for executing the Release described in Section 7.2 would span
two (2) calendar years, then, subject further to Section 7.6(a), such portion of
the Severance Payment shall be paid on the first regularly scheduled payroll
date occurring on or after sixty (60) days following the calendar year in which
the termination date occurs.

 

(b)                                 280G.  Notwithstanding anything to the
contrary in this Agreement, if Executive is a “disqualified individual” (as
defined in Section 280G(c) of the Code), and any Severance Payment and other
benefits provided for in this Agreement, together with any other payments and
benefits which Executive has the right to receive from the Company and other
person or entity (the “Aggregate Severance”), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the “Excise Tax”), then the Aggregate
Severance provided thereunder shall be either (1) reduced (but not below zero)
so that the present value of the Aggregate Severance equals the Safe Harbor
Amount (as defined below) and so that no portion of the Aggregate Severance
shall be subject to the Excise Tax, or (2) paid in full, whichever produces

 

7

--------------------------------------------------------------------------------


 

the better net after-tax position to Executive (taking into account the Excise
Tax and any other applicable taxes).  The determination as to whether any such
reduction in the Aggregate Severance is necessary shall be made initially by the
Company in good faith.  If applicable, the reduction of the amounts payable
hereunder in accordance with clause (1) of this Section 7.7(b) shall be made in
the following order and in such a manner as to maximize the value of the
Aggregate Severance paid to Executive (i) cash severance pay that is treated as
deferred compensation subject to Section 409A; (ii) any payments intended to pay
for continued medical benefits under COBRA; (iii) any other cash severance pay
that is exempt from Section 409A; (iv) any other non-cash benefit payable that
is a severance benefit; (v)reduction of any other cash payment or bonus treated
as being payable on account of the change of control for purposes of
Section 280G of the Code; (vi) reduction of any equity compensation treated as
being granted in anticipation of a change of control for purposes of
Section 280G of the Code (with restricted stock, restricted stock units and
other similar equity awards being reduced first, then stock options and stock
appreciation rights); (vii) reduction in vesting acceleration of restricted
stock units, restricted stock and other similar equity awards not described in
(vi), above; and (viii) reduction in vesting acceleration of stock options and
stock appreciation rights.  In the event that equity compensation acceleration
or grants are to be reduced or cancelled, such reduction or cancellation shall
occur in the reverse order of the date of grant to Executive.  If the Aggregate
Severance is reduced in accordance with the preceding sentence and through error
or otherwise the Aggregate Severance exceeds the Safe Harbor Amount, Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made.  For purposes of this Section 7.7(b), “Safe Harbor
Amount” means an amount equal to one dollar ($1.00) less than three (3) times
Executive’s “base amount” for the “base period,” as those terms are defined
under Section 280G of the Code.

 

(c)                                  Change of Control.  A Change of Control is
defined as any one of the following occurrences:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company, becomes the “beneficial
owner” (as defined in Rule 13d 3 promulgated under the Exchange Act), directly
or indirectly, of the securities of the Company representing more than 50% of
(A) the outstanding shares of common stock of the Company or (B) the combined
voting power of the Company’s then-outstanding securities; or

 

(ii)                                  the sale or disposition of all or
substantially all of the Company’s assets (or any transaction having similar
effect is consummated); or

 

(iii)                               the Company is party to a merger or
consolidation that results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 

(iv)                              the dissolution or liquidation of the Company.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the forgoing, with respect to any payment or benefit treated as
deferred compensation subject to Section 409A, the vesting rules set forth in
Section 7.7(a) shall continue to apply.  However, unless the Change of Control
also constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
(in accordance with Section 409A and Treasury Regulation
Section 1.409A-3(i)(5)), then although vested and nonforfeitable, the payment or
benefit shall, to the extent necessary to avoid the imposition of additional
taxes and/or penalties under Section 409A(a)(1), be paid based on the normal
form of timing rules applicable to the payment of such severance payment or
benefit in accordance with Section 7.2.

 

8.                                      No Conflict of Interest.  During the
term of Executive’s employment with the Company, Executive must not engage in
any work, paid or unpaid, or other activities that create a conflict of
interest.  Such work and/or activities shall include, but is not limited to,
directly or indirectly competing with the Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during the term of Executive’s employment with the
Company, as may be determined by the Board of Directors in its sole discretion. 
If the Board of Directors believes such a conflict exists during the term of
this Agreement, the Board of Directors may ask Executive to choose to
discontinue the other work and/or activities or resign employment with the
Company.  Notwithstanding the foregoing provisions of this Section 8, Executive
may own, as a passive investor, securities of any entity that competes with the
business of the Company or any of its Affiliates and has outstanding publicly
traded securities, so long as the Executive’s direct holdings in any such entity
shall not in the aggregate constitute more than 5% of the voting power of such
entity.

 

9.                                      Confidentiality and Proprietary
Rights.  As a condition of continuing employment, Executive agrees to read and
abide by the Company’s Confidential Information and Invention Assignment
Agreement, which is provided with this Agreement and incorporated herein by
reference.

 

10.                   Nonsolicitation of the Company’s Employees.  Executive
agrees that during the term of this Agreement and for a period of one (1) year
after the termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage the Company’s business by soliciting, encouraging or
recruiting any of the Company’s employees or causing others to solicit or
encourage any of the Company’s employees to discontinue their employment with
the Company.

 

11.                               Injunctive Relief.  Executive acknowledges
that Executive’s breach of the covenants contained in sections 8-10
(collectively “Covenants”) would cause irreparable injury to the Company and
agrees that in the event of any such breach, the Company shall be entitled to
seek temporary, preliminary and permanent injunctive relief pursuant to the
California Arbitration Act, without the necessity of proving actual damages or
posting any bond or other security.

 

12.                               Arbitration.  In the event of any dispute or
claim relating to or arising out of the employment relationship between
Executive and the Company or the termination of that

 

9

--------------------------------------------------------------------------------


 

relationship (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race, disability or other discrimination),
Executive and the Company agree that all such disputes shall be resolved by
confidential binding arbitration conducted before a single neutral arbitrator in
San Diego, California, pursuant to the rules for arbitration of employment
disputes by the American Arbitration Association (available at www.adr.org) and
the rules set forth in the California Arbitration Act, Code of Civil Procedure
Section 1280, et seq. (available at www.leginfo.ca.gov/calaw.html). The
arbitrator shall permit adequate discovery, including discovery pursuant to
Section 1283.05 of the California Code of Civil Procedure. In addition, the
arbitrator is empowered to award all remedies otherwise available in a court of
competent jurisdiction; however Executive and the Company each retain the right
under Section 1281.8 of the California Code of Civil Procedure to seek
provisional remedies. Any judgment rendered by the arbitrator may be entered by
any court of competent jurisdiction. The arbitrator shall issue an award in
writing and state the essential findings and conclusions on which the award is
based. By executing this Agreement, Executive and the Company are both waiving
the right to a jury trial with respect to any such disputes.  The Company shall
bear the costs of the arbitrator, forum and filing fees.  Each party shall bear
its own respective attorneys’ fees and all other costs, unless otherwise
provided by law and awarded by the arbitrator.  This arbitration agreement does
not include claims that, by law, may not be subject to mandatory arbitration.

 

13.                               General Provisions.

 

13.1                        Successors and Assigns.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company.  Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement.

 

13.2                        Waiver.  Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

 

13.3                        Attorneys’ Fees.  Each side will bear its own
attorneys’ fees in any dispute unless a statutory section at issue, if any,
authorizes the award of attorneys’ fees to the prevailing party.

 

13.4                        Severability.  In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.5                        Interpretation; Construction.  The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired,

 

10

--------------------------------------------------------------------------------


 

and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

13.6                        Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the United States and the State of
California.  Each party consents to the jurisdiction and venue of the state or
federal courts in San Diego, California, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

 

13.7                        Notices.  Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated:  (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

 

13.8                        Survival.  Sections 8 (“No Conflict of Interest”),
9 (“Confidentiality and Proprietary Rights”), 10 (“Nonsolicitation”),
11 (“Injunctive Relief”), 12 (“Agreement to Arbitrate”), 13 (“General
Provisions”) and 14 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by the Company.

 

14.                               Entire Agreement.  This Agreement, including
the Confidential Information and Invention Assignment Agreement incorporated
herein by reference and the applicable Company equity incentive plans and
related option documents described in Section 4.3 of this Agreement, constitutes
the entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This agreement may be amended or
modified only with the written consent of Executive and the Board of Directors
of the Company.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

 

Regina Groves

 

 

 

 

Dated:

August 20, 2015

 

By:

/s/ Regina Groves

 

 

 

 

 

 

 

Regina Groves

 

 

 

 

 

 

 

Address:

15 La Costa Drive

 

 

 

 

Dellwood, MN 55110

 

 

 

 

 

 

 

 

 

 

 

REVA MEDICAL, INC.

 

 

 

 

Dated:

August 18, 2015

 

By:

/s/ Gordie Nye

 

 

 

 

 

 

 

Gordie Nye

 

 

 

 

 

 

 

Member, Board of Directors

 

 

 

 

 

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

 

 

Address:

REVA Medical, Inc.

 

 

 

 

5751 Copley Drive, Suite B

 

 

 

 

San Diego, CA 92111

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

1.                                      General Release by Executive.  Executive
unconditionally, irrevocably and absolutely releases and discharges the Company,
and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of the Company, past and
present, as well as the Company’s employees, officers, directors, agents,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date, to
the fullest extent permitted by law, including, but not limited to, Executive’s
employment with the Company, the termination of Executive’s employment, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with Executive’s employment with the Company.  This release
is intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims arising under local state or federal law, including, but not limited to
alleged violations of the California Labor Code, the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and the Age Discrimination in Employment Act of 1967, as
amended, and all claims for attorneys’ fees, costs and expenses.  Executive
expressly waives Executive’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Executive or on Executive’s behalf, related in any way to
the matters released herein.  However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for workers’
compensation benefits, unemployment insurance benefits, statutory indemnity, any
challenge to the validity of Executive’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
General Release Agreement; any claims for payment or benefits under the
Executive Employment Agreement made effective as of September 21, 2015 by and
between the Company and the Executive; any claim or cause of action for
indemnification pursuant to any applicable indemnification agreement, any D&O
insurance policy applicable to Executive and/or the Company’s certificates of
incorporation, charter and by-laws or any claim for contribution or any rights
Executive may have to vested benefits under any health and welfare plans or
other employee benefit plans or programs sponsored by the Company.

 

Executive acknowledges that Executive may discover facts or law different from,
or in addition to, the facts or law that Executive knows or believes to be true
with respect to the claims released in this General Release and agrees,
nonetheless, that this General Release shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery of
them.

 

A-1

--------------------------------------------------------------------------------


 

Executive declares and represents that Executive intends this General Release to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Executive intends the release herein
to be final and complete.  Executive executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law and the terms of this General
Release.

 

2.                                      California Civil Code Section 1542
Waiver.  Executive expressly acknowledges and agrees that all rights under
Section 1542 of the California Civil Code are expressly waived.  That section
provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3.                                      Representation Concerning Filing of
Legal Actions.  Executive represents that, as of the date of this General
Release, Executive has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against the Company or any of the other
Released Parties in any court or with any governmental agency.

 

4.                                      Nondisparagement.  Executive agrees that
Executive will not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
the Company or any of the other Released Parties.  The Company agrees that the
Company, will direct its officers and directors not to make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputation, practices or conduct of Executive.

 

5.                                      Confidentiality and Return of the
Company Property.  Executive understands and agrees that as a condition of
receiving the Severance Package, all Company property must be returned to the
Company on or before the separation date or within a reasonable time
thereafter.  By signing this General Release, Executive represents and warrants
that Executive has returned to the Company on or before the Executive’s
execution of this General Release, all Company property, data and information
belonging to the Company and agrees that Executive will not use or disclose to
others any confidential or proprietary information of the Company or the
Released Parties.  In addition, Executive agrees to keep the terms of the
Severance Package confidential between Executive and the Company, except that
Executive may tell Executive’s immediate family and attorney or accountant, if
any, as needed, but in no event should Executive discuss the Severance Package
or its terms with any current or prospective employee of the Company.

 

6.                                      Continuing Obligations.  Executive
further agrees to comply with the continuing obligations regarding
confidentiality set forth in the surviving provisions of the Company’s
Proprietary Information and Inventions Agreement previously signed by Executive.

 

7.                                      No Admissions.  By entering into this
General Release Agreement, the Released Parties make no admission that they have
engaged, or are now engaging, in any unlawful

 

A-2

--------------------------------------------------------------------------------


 

conduct.  The parties understand and acknowledge that this General Release
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

 

8.                                      Older Workers’ Benefit Protection Act. 
This General Release is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f).  Executive is advised to
consult with an attorney before executing this General Release.

 

8.1                               Acknowledgments/Time to Consider.  Executive
acknowledges and agrees that (a) Executive has read and understands the terms of
this General Release Agreement; (b) Executive has been advised in writing to
consult with an attorney before executing this General Release Agreement;
(c) Executive has obtained and considered such legal counsel as Executive deems
necessary; (d) Executive has been given twenty-one (21) days to consider whether
or not to enter into this General Release Agreement (although Executive may
elect not to use the full 21-day period at Executive’s option); and (e) by
signing this General Release Agreement, Executive acknowledges that Executive
does so freely, knowingly, and voluntarily.

 

8.2                               Revocation/Effective Date.  This General
Release Agreement shall not become effective or enforceable until the eighth day
after Executive signs this General Release Agreement.  In other words, Executive
may revoke Executive’s acceptance of this General Release Agreement within seven
(7) days after the date Executive signs it.  Executive’s revocation must be in
writing and received by the Company on or before the seventh day in order to be
effective.  If Executive does not revoke acceptance within the seven (7) day
period, Executive’s acceptance of this General Release Agreement shall become
binding and enforceable on the eighth day (“Effective Date”).  The Severance
Package will become due and payable after the Effective Date, provided Executive
does not revoke.

 

8.3                               Preserved Rights of Executive.  This General
Release Agreement does not waive or release any rights or claims that Executive
may have under the Age Discrimination in Employment Act that arise after the
execution of this General Release Agreement.  In addition, this Agreement does
not prohibit Executive from challenging the validity of this General Release
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

9.                                      Severability.  In the event any
provision of this General Release Agreement shall be found unenforceable, the
unenforceable provision shall be deemed deleted and the validity and
enforceability of the remaining provisions shall not be affected thereby.

 

10.                               Full Defense.  This General Release Agreement
may be pled as a full and complete defense to, and may be used as a basis for an
injunction against, any action, suit or other proceeding that may be prosecuted,
instituted or attempted by Executive in breach hereof.

 

11.                               Applicable Law.  The validity, interpretation
and performance of this General Release Agreement shall be construed and
interpreted according to the laws of the United States of America and the State
of California. Executive consents to the jurisdiction and venue of the state or
federal courts in San Diego, California in any action, suit, or proceeding
arising out of or relating to this Agreement.

 

A-3

--------------------------------------------------------------------------------


 

12.                               Entire Agreement; Modification.  This General
Release Agreement, including the surviving provisions of the Company’s
Proprietary Information and Invention Agreement previously executed by
Executive, and the Executive Employment Agreement made effective as of
September 21, 2015 by and between the Company and the Executive are intended to
be the entire agreement between the parties and supersedes and cancels any and
all other and prior agreements, written or oral, between the parties regarding
this subject matter.  This General Release Agreement may be amended only by a
written instrument executed by all parties hereto.

 

A-4

--------------------------------------------------------------------------------